Citation Nr: 1435989	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  13-28 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for erectile dysfunction claimed as secondary to the diabetes mellitus, type II.  

3.  Entitlement to service connection for alcohol abuse claimed as secondary to the service connected acquired psychiatric disability to include posttraumatic stress disorder (PTSD), depression and anxiety.

4.  Entitlement to service connection for cirrhosis of the liver claimed as secondary to alcohol abuse.  

5.  Entitlement to an initial rating higher than 70 percent for the service connected acquired psychiatric disability to include PTSD, depression and anxiety.

6.  Entitlement to an effective date earlier than February 5, 2004 for the grant of service connection for an acquired psychiatric disability to include PTSD, depression and anxiety. 
7.  Entitlement to an effective date earlier than April 10, 2004 for the grant of individual unemployability.  

8.  Entitlement to an effective date earlier than April 10, 2004 for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to October 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In correspondence received in July 2014 and August 2014, the Veteran's representative expressed that the Veteran wished to appear for a Board videoconference or travel board hearing (whichever was available first).  As the Veteran has requested a hearing, a remand is warranted to afford him a hearing before a member of the Board.  

Accordingly, the case is REMANDED for the following action:

In accordance with the appellant's decision, schedule him for a video or travel board hearing at the earliest opportunity in accordance with applicable procedures for the issues on appeal.  The RO must notify the Veteran and his representative of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


